ORDER

Upon consideration of INA Walzlager Schaeffler OHG et al.’s unopposed motion to voluntarily dismiss appeal 02-1103, SKF USA Inc. et alls unopposed motion to voluntarily dismiss appeal 02-1123, and the United States’ and The Torrington Company’s responses to this court’s February 17, 2004 order,
IT IS ORDERED THAT:
(1) The stay of the briefing schedule is lifted and the motions to dismiss 02-1103, -1123 are granted. All sides shall bear their own costs in 02-1103, -1123.
(2) The revised official captions are reflected above.
(3) The United States’ opening brief and The Torrington Company’s opening brief in 02-1180, -1181 are due within 60 days of the date of filing of this order.
(4) Any response briefs in 02-1180, - 1181 are due within 40 days of the latter date of service of the appellants’ opening briefs.
(5) The appellant’s reply briefs in 02-1180, -1181 are due within 25 days of latter date of service of any response briefs.